 Case 2:19-cv-10102-RSWL-JEM Document 18 Filed 08/27/20 Page 1 of 2 Page ID #:565



 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
                                                   )
12   ROBERT JAMES OSSAWA WOOD,                     )    Case No. CV 19-10102-RSWL (JEM)
                                                   )
13                        Petitioner,              )
                                                   )    ORDER ACCEPTING FINDINGS AND
14                 v.                              )    RECOMMENDATIONS OF UNITED
                                                   )    STATES MAGISTRATE JUDGE
15   NEIL MCDOWELL,                                )
                                                   )
16                        Respondent.              )
                                                   )
17
            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the time
20
     allowed for Objections. The Court accepts the findings and recommendations of the
21
     Magistrate Judge.
22
            Based on the foregoing, IT IS HEREBY ORDERED:
23
            (1)    Respondent’s Motion to Vacate is GRANTED.
24
            (2)    Pursuant to Ninth Circuit Rule 22-3(a), the Court hereby REFERS the Petition
25
     to the Ninth Circuit for consideration as an application for leave to file a second or
26
     successive habeas corpus petition.
27

28
 Case 2:19-cv-10102-RSWL-JEM Document 18 Filed 08/27/20 Page 2 of 2 Page ID #:566



 1          “Petitioner is advised that this referral alone does not constitute compliance with
 2   Circuit Rule 22-3 and 28 U.S.C. § 2255(h). Petitioner must still file a motion for leave to
 3   proceed in the Court of Appeals and make the requisite showing” to convince the Ninth
 4   Circuit to grant him leave to file this second-or-successive habeas petition.” Henderson v.
 5   Madden, No. LA CV 16-02003-VBF (AGR), 2016 W L 4009873, at *3 n.1, *5-6 (C.D. Cal.
 6   June 3, 2016) (collecting cases in which Ninth Circuit district courts issued this advisement
 7   to pro se habeas petitioners). Petitioner is directed to consult this statute and Ninth Circuit
 8   Rule 22-3 for further information.
 9          (3) The Clerk shall send copies of the Petition and this Order to the Ninth Circuit.
10   The Clerk also shall mail Petitioner a copy of Ninth Circuit Rule 22-3 and Ninth Circuit Court
11   of Appeals Form 12, entitled “Application for Leave to File Second or Successive Petition
12   Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.”
13          (4) The Petition is DISMISSED without prejudice to its refiling after Petitioner obtains
14   permission to do so from the Ninth Circuit.
15

16   DATED: August 27, 2020                               s/ RONALD S.W. LEW
17                                                           RONALD S.W. LEW
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28                                                  2
